Citation Nr: 1727419	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  06-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Riley, Counsel 







INTRODUCTION

The Veteran served on active duty from July 1986 to April 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the claims file is currently held by the RO in Lincoln, Nebraska.

In March 2010 and October 2013, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's arthritis of the lumbar spine was present during active duty service.


CONCLUSION OF LAW

Service connection for a low back disability, currently diagnosed as lumbar arthritis, is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a chronic low back disability as it is the result of injuries during active military service.  The record establishes a current chronic disability; the Veteran was diagnosed with arthritis and degenerative disc disease of the lumbar spine at the October 2003 VA examination. VA and private treatment records also document treatment for the claimed back condition and related symptoms.

The evidence also establishes in-service injuries.  Service treatment records show that in November 1986 the Veteran complained of a back ache for one week.  He denied any trauma and was diagnosed with a possible muscle strain.  Six months later, in May 1987, he again complained of a one week history of low back pain after wrestling with a friend.  A lumbosacral strain was diagnosed.   

Post-service records document ongoing complaints of back pain beginning in February 1991, when the Veteran was seen at the Des Moines VA Medical Center (VAMC) and diagnosed with a lumbosacral strain.  While the Veteran also incurred multiple injuries after service associated with his employment as a concrete finisher and from various motor vehicle accidents, the claims file contains evidence that a chronic lumbar disability was present at the time of the Veteran's active duty service.  In March 2017, an independent medical expert rendered a medical opinion in support of the Veteran's claim, finding that the Veteran's lumbar arthritis was present during the one year period after separation and likely "developed over many years."  Thus, the medical expert's opinion indicates that the Veteran's back arthritis was present during active duty service.  All three elements of service connection are present and the Board finds that service connection for a lumbar arthritis is warranted.


ORDER

Entitlement to service connection for lumbar arthritis is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


